Ostrander, J.
(after stating the facts). 1. In construing statutes, courts, following a familiar rule, seek to find a meaning which is reasonable and which gives effect to all parts, all provisions, of the law. Here is a law plainly intended to turn over to a commission the care and control of the city parks, to exercise all powérs and perform all duties theretofore vested in the common council and its committee by the charter and ordinances of the city and the rules of the council. This is the general purpose of the law. In addition, certain powers are specifically mentioned as being conferred upon the commission, among them the power to employ superintendents and engineers. This specification of powers must be read with the declaration that:
*492“The city engineer of Bay City shall perform the duties of engineer of said board without additional compensation”
—and all the language be given, if it is possible, a reasonable meaning and effect. Broadly, the argument for the city leads to the result that the board had no power to employ an engineer, at least not a civil engineer, because, it is said, the legislative declaration, later found in the same section, and which I have quoted, must prevail over any preceding statement with which it seems to be inconsistent. We are. referred to the case of Willsie v. Common Council, 187 Mich. 445 (100 N. W. 605), as supporting this contention, a case in which the court applied the general rule I have referred to and gave effect to all of the provisions of the law. I cannot suppose, after reading the law, that the legislature first conferred upon the park board the power to employ engineers and in the same section reversed itself and limited the board to the services of the city engineer. Such a conclusion appears to be so unreasonable that one should reach it only if compelled to do so. Something was confided to the board of park commissioners — questions of convenience and necessity — and presumptions all favor the conclusion that it employed plaintiff because it needed his services although the city engineer was officially engineer of the board and bound to perform the duties of engineer of - the board without additional compensation. What, if any, duties he discharged as engineer of the board does not appear. It is apparent, however, that he may have been consulted, but that details of improvements were better, perhaps unavoidably, put in charge of the plaintiff. The question presented is one of the power of the board to employ an engineer, and a reasonable construction of the act does *493not deny the power. Its exercise may have been faulty or even unnecessary in the particular case, which is another question.
2. If defendant’s board had performed its legal duty, there being here no question of the amount of the demand, and authenticated the demand of plaintiff, so that it became liquidated, payment by the city would be enforced only in mandamus proceedings. So nothing was sought for but performance of a plain legal duty by a public officer, or board. But here the public board declined to authenticate the demand, and it will be assumed that the common council regarded the action as final, and therefore refused to allow the claim. Defendant must therefore rest upon the proposition that the determination of the board was final, and that the matter can be liquidated in no way except by suit. Van Wert v. School District, 100 Mich. 332 (58 N. W. 1119).
The judgment is reversed with costs to appellant, and a new trial granted.
Stone, C. J., and Kuhn, Bird, Moore, Steere, Brooke, and Person, JJ., concurred.